Citation Nr: 0930713	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  07-32 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
service-connected post-operative residuals of degenerative 
disc disease of the lumbosacral spine.

2.  Entitlement to an effective date earlier than June 19, 
2000, for the assignment of an increased rating for post-
operative residuals of degenerative disc disease of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's post-operative residuals of degenerative 
disc disease of the lumbosacral spine is not manifested by 
unfavorable ankylosis of the entire spine.

2.  In a decision dated in March 2005 the Board denied the 
issues of entitlement to a compensable rating for 
postoperative residuals of degenerative disc disease of the 
lumbosacral spine from February 1, 1962, through January 5, 
1998; entitlement to a rating in excess of 40 percent from 
January 6, 1998, through June 18, 2000; and entitlement to a 
rating in excess of 60 percent from June 19, 2000, and 
thereafter.  

3.  In correspondence received by VA in January 2007 the 
Veteran requested an effective date of February 1962 for a 
higher rating for his post-operative residuals of 
degenerative disc disease of the lumbosacral spine.

4.  The appellant's claim for entitlement to an effective 
date earlier than June 19, 2000 for an increased rating for 
the low back disability fails because of absence of legal 
merit or lack of entitlement under the law.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for post-operative residuals of degenerative disc disease of 
the lumbosacral spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.71a, 
Diagnostic Codes 5237, 5242, 5243 (2008).

2.  Entitlement to an effective date earlier than June 19, 
2000, for the assignment of an increased rating for post-
operative residuals of degenerative disc disease of the 
lumbosacral spine is denied as a matter of law.  38 U.S.C.A. 
§ 7103 (West 2002); 38 C.F.R. § 20.1100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Review of the claims files reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of a letter dated 
in March 2007, prior to the May 2007 rating decision on 
appeal, the RO advised the Veteran of the evidence needed to 
substantiate his claim for an increased rating for post-
operative residuals of degenerative disc disease of the 
lumbosacral spine and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In addition, this letter also advised 
the Veteran of how disability ratings and effective dates are 
assigned.  Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

The RO sent the Veteran a Vazquez letter in June 2008, and 
there has been no reason to again go back and readjudicate 
his claim for an increased rating - such as in an SSOC, 
because he has not submitted any additional evidence or 
argument since receiving that additional VCAA notice.  
38 C.F.R. §§ 19.31, 19.37.  That is to say, the absence of a 
subsequent SSOC after this additional notice is not 
prejudicial because the result of such a readjudication on 
exactly the same evidence and law previously considered would 
be no different than the previous adjudication.  Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).

As for the duty to assist, the Veteran's service and VA 
treatment records as well as his written communications are 
in the file and he has been provided a VA compensation 
examination in connection with his claim for an increased 
rating.  As there is no indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

With respect to the issue of entitlement to an effective date 
earlier than June 19, 2000, for the assignment of an 
increased rating for post-operative residuals of degenerative 
disc disease of the lumbosacral spine, it is noted that the 
March 2007 letter to the Veteran noted that the issue had 
been the subject of a prior Board decision and new and 
material evidence was required to reopen his claim.  Although 
this letter incorrectly provided notice with respect to the 
requirement of new and material evidence, it is noted that 
incorrect notice is not prejudicial to the Veteran if, based 
on the facts alleged, no entitlement exists.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision . . . [t]he failure to carry out . . . required 
development under those circumstances is nonprejudicial error 
. . .).; see also Nelson v. Principi, 18 Vet. App. 407, 410 
(2004) (per curium) (Where appellant lacked legal entitlement 
to an earlier effective date there was no need to address 
whether section 5103(a) notice was required and provided in 
the case).  With respect to this issue, the case rests on the 
interpretation of the law, and, in such cases, the VCAA is 
inapplicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  As discussed below, the Veteran is not entitled to 
an earlier effective date as a matter of law.  The Board 
finds, therefore, that failure to provide him with accurate 
VCAA notice is not prejudicial to his appeal.

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When reasonable doubt arises as to the 
degree of disability, such doubt will be resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the Veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  In this regard, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

By an October 2001 Supplemental Statement of the Case, the 
Veteran's post-operative residuals of degenerative disc 
disease of the lumbosacral spine was increased to 60 percent 
disabling effective from June 19, 2000 under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, which provided a maximum 60 
percent rating for pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.  
The increased rating assigned by the October 2001 
Supplemental Statement of the Case, was affirmed by the March 
2005 decision of the Board.  

Since the October 2001 Supplemental Statement of the Case, 
the rating criteria for spine disabilities were amended in 
2002 and 2003.  Specifically, effective September 23, 2002, 
the criteria for adjudicating intervertebral disc syndrome 
was revised.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  
Thereafter, on August 26, 2003, the rating criteria for all 
spinal disabilities, including intervertebral disc syndrome 
were revised.  See 66 Fed. Reg. 51454-51458 (Sep 26, 2003) 
(now codified as amended at 38 C.F.R. § 4.71(a), Diagnostic 
Codes 5235 to 5243).  The criteria for evaluating 
intervertebral disc disease were essentially unchanged from 
the September 2002 revisions, except that the diagnostic code 
for intervertebral disc disease was changed from 5293 to 
5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Veteran filed his claim for an increased rating in 
January 2007.  Since the diagnostic codes pertaining to the 
spine were amended prior to that time, only the current spine 
codes are applicable to the Veteran's claim.  

The most appropriate rating criteria applicable to the 
Veteran's claim is Diagnostic Code 5242, degenerative 
arthritis of the spine, under 38 C.F.R. § 4.71a (2008).  
Diagnostic Code 5242 is rated using the General Rating 
Formula for Diseases and Injuries of the Spine ("General 
Formula"), which provides for assignment of a 50 percent 
rating for unfavorable ankylosis of the entire thoracolumbar 
spine and for assignment of a 100 percent rating for 
unfavorable ankylosis of the entire spine.

The Board has also considered Diagnostic Code 5243, 
intervertebral disc syndrome, which is rated using the 
General Formula and the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  However, the 
highest rating provided under the Formula for Incapacitating 
Episodes is 60 percent, the Veteran's current disability 
rating.

A December 2005 report of VA Aid and Attendance or Housebound 
examination notes the Veteran's continued increase in back 
pain under the area where he was operated.  It was also noted 
that the pain radiates to the hips and down the right leg.  
The pain was 24 hours per day/7 day per week and he did not 
have flare-ups.  Upon examination of the lumbar spine, it is 
noted that the Veteran arrived in a motorized scooter and it 
was difficult for him to get up and stand.  Upon standing, 
the Veteran flexed forward to 10 degrees at the waist.  Deep 
tendon reflexes were 1+ at the knees and ankle jerks could 
not be elicited.  The Veteran could forward flex to 15 
degrees, backward extend to -5 degrees, laterally flex to 5 
degrees bilaterally, and rotate to 10 degrees bilaterally.  
With repetition, he had an increase in pain but no change in 
his range of motion.  The diagnosis was residuals of injury 
to lumbar spine, status postoperative, with degenerative 
change.  The examiner commented that the Veteran can do 
nothing except sit in his recliner or in bed and is able to 
transfer himself.  

VA outpatient treatment reports reflect that the Veteran was 
involved in a pedestrian vs car MVA (motor vehicle accident) 
on October 6, 2006 where he was struck by a car on his right 
hip.  Imaging showed no new fractures but he reported a 
significant increase in his back pain since that time.  A 
December 2006 magnetic resonance imaging (MRI) report of the 
lumbar spine notes an impression of "[p]rominent multilevel 
degenerative changes with lateral recess narrowing on the 
right L5-S1, bilaterally at the L4-5 but worse on the left as 
well as on the left at L3-4 level to."  

Of record is a VA examination dated in April 2007.  The 
examiner indicated that he reviewed CPRS records (VA's 
Computerized Patient Record System, which enables an examiner 
to enter, review, and continuously update all the information 
connected with any patient).  The examination report reflects 
that the Veteran reported that he continues to suffer from 
chronic low back pain which has been ongoing for the past 
several years.  He described pain mainly localized in the 
lower back with intermittent pain radiating down the right 
lateral thigh and calf.  The Veteran denied any persistent 
neurologic deficit.  He reported multiple injections in his 
back without benefit in the past year.  He also reported 
flares with prolonged standing, prolonged sitting, lifting, 
and repetitive range of motion activities.  The Veteran also 
noted weakness of the lumbar spine during flares associated 
with intermittent give away.  He denied additional restricted 
range of motion of the spine during flares and noted that, 
during flares, he will stop the offending activity and get 
off his feet as well as take analgesics and muscle relaxants 
with ease of symptoms over a 30 minute period of time at 
which point he will resume activities.  His reported 
functional restrictions include limitation of sitting, 
standing, lifting as well as a long history of limited range 
of motion of the spine.  It was noted that the Veteran uses a 
cane, walker, and scooter for ambulation and wears a brace 
intermittently during flare of the back.  It was also noted 
that he had not been incapacitated in the past 12 months with 
the back.  

Upon physical examination, it is noted that the Veteran 
presented in a wheelchair and continues to have difficulty 
with standing from the sitting position.  He has tenderness 
with spasm in the lower lumbar spine to palpation.  Range of 
motion testing revealed forward flexion to 10 degrees with 
pain at 10 degrees, posterior flexion to zero degrees with 
pain at zero degrees, lateral flexion to 5 degrees 
bilaterally with pain at 5 degrees bilaterally and rotary 
flexion to 10 degrees with pain at 10 degrees bilaterally.  
Straight leg reflexes were negative bilaterally and there was 
no additional weakness, fatigability, and discoordination or 
additional restricted range of motion or functional 
impairment upon repetitive stress testing against resistance 
involving the lumbar spine.  Neurological examination 
revealed strength 4/5 in both lower extremities at the knee 
and ankles and sensation was normal in both lower extremities 
without deficit.  Reflexes were +1 at the left knee, absent 
in the right knee, and absent in both ankles.  Coordination 
was slow but normal in both arms and legs.  The diagnostic 
impression was degenerative disc disease, lumbar spine, post 
operative.  

Based upon the evidence, the Veteran is not entitled to a 
rating greater than 60 percent for his post-operative 
residuals of degenerative disc disease of the lumbosacral 
spine.  To warrant a higher evaluation, the Veteran's low 
back disability must be productive of unfavorable ankylosis 
of the entire spine.  However, the evidence does not support 
such a finding.  

As set forth above, a 60 percent rating is the maximum 
evaluation for disabilities of the lumbosacral spine under 
the criteria for intervertebral disc syndrome based on 
incapacitating episodes.  Moreover, the April 2007 report of 
VA examination noted that the Veteran had not been 
incapacitated in the past 12 months with the back.  

In addition to the diagnostic codes discussed above, the 
Board must also consider whether a higher disability rating 
is warranted based on functional loss due to pain or 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The VA exam shows 
that the Veteran has range of motion far greater than is 
required for an increased rating; however, the Veteran has 
reported low back pain and radiating pain to his extremities.  
The April 2007 examiner indicated that the Veteran expressed 
pain upon motion, however, the examiner specifically 
indicated that, after stopping the offending activity and 
getting off his feet as well as taking analgesics and muscle 
relaxants, the Veteran experienced ease of symptoms over a 30 
minute period and was able to resume his activities.  The 
Board recognizes the Veteran's complaints; however, it is 
important for the Veteran to understand that without 
consideration of pain the current evaluation could not be 
justified.

The Board has also considered the applicability of other 
diagnostic codes, such as those governing neurologic 
disabilities, including absent ankle jerk, under 38 C.F.R. 
§ 4.124a, diseases of the peripheral nerves.  However, 
because the old diagnostic criteria for the spine, Diagnostic 
Code 5293, which was considered by the RO in the October 2001 
Supplemental Statement of the Case in awarding the increased 
60 percent rating, includes consideration of neurological 
findings appropriate to the site of the diseased disc, such 
as absent ankle jerk, the Board cannot assign a separate 
rating for diseases of the peripheral nerves without applying 
the new spine criteria.  To do otherwise would constitute 
pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 
(July 1, 1997), 62 Fed. Reg. 63,604 (1997); and VAOPGCPREC 9-
98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998).  See also 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), to the effect 
that a separate rating may be granted when "none of the 
symptomatology . . . is duplicative of or overlapping with 
the symptomatology" of other conditions, and where the 
"symptomatology is distinct and separate . . . .".

The Board has considered the new spine criteria as it relates 
to the separate orthopedic and neurologic manifestations of 
the Veteran's post-operative residuals of degenerative disc 
disease of the lumbosacral spine, to include findings of 
reduced or absent knee and ankle reflexes noted on VA 
examination in April 2007; however, the evidence at this time 
would not provide a combined rating greater than 60 percent.

The Board emphasizes that the Veteran is receiving one of the 
highest ratings available for his lumbar spine disability.  
The Board recognizes the Veteran's pain; however, at this 
time, all probative evidence of record is against a rating 
higher than 60 percent disabling for the lumbar spine 
disability.  As such, the claim for entitlement to a higher 
rating for his lumbar spine disability, under the rating 
schedule, must be denied.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Finally, there is no evidence that the manifestations of the 
Veteran's service-connected post-operative residuals of 
degenerative disc disease of the lumbosacral spine is unusual 
or exceptional to demonstrate that the rating schedule is 
inadequate for determining the proper level of disability 
with respect to this disorder.  Therefore, the Board finds 
that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Thun v. Peake, 22 Vet. App. 111 (2008); see also Bagwell v. 
Brown, 9 Vet. App. 237 (1996).

Earlier Effective Date

In a decision dated in March 2005 the Board denied the issues 
of entitlement to a compensable rating for postoperative 
residuals of degenerative disc disease of the lumbosacral 
spine from February 1, 1962, through January 5, 1998; 
entitlement to a rating in excess of 40 percent from January 
6, 1998, through June 18, 2000; and entitlement to a rating 
in excess of 60 percent from June 19, 2000, and thereafter.  
The Veteran did not appeal that decision to the United States 
Court of Appeals for Veterans Claims (Court), and that 
decision is final.  38 U.S.C.A. § 7104 (West 2002).

The "purpose of the rule of finality is to preclude 
repetitive and belated readjudication of Veterans' benefits 
claims."  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 
2002).  There are only two exceptions to the rule of finality 
of VA decisions, i.e., challenges based on CUE in a prior, 
final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened 
claims based on new and material evidence (38 U.S.C.A. 
§ 5108).  Id.  However, where there has been a prior final 
denial, the award of VA benefits may not be effective earlier 
than the date VA received the particular application for 
which the benefits were granted.  Sears v. Principi, 349 F.3d 
1326 (Fed. Cir. 2003).  Even if there is new evidence 
supporting an earlier disability date, a claimant cannot 
receive compensation for a time frame earlier than the 
application date of the claim to reopen.  Leonard v. 
Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005).  Therefore, 
once an effective date has become final, a claimant's only 
recourse is to have the final decision revised on the grounds 
of clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 
Vet. App. 296 (2006).

In this case, since the final decision was rendered by the 
Board, this can only be done by means of a motion for 
revision based on CUE filed directly at the Board.  See 
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2008).  
No such motion has been filed, nor have any of the Veteran's 
written statements contained specific allegations of error in 
fact or law in the March 2005 Board decision, as required for 
a CUE motion.  38 C.F.R. § 20.1404(b) (2008).  Indeed, the 
Veteran has not mentioned the March 2005 Board decision and, 
despite legal authority holding that the RO is collaterally 
estopped from addressing an issue which has been previously 
decided by the Board, the RO adjudicated this issue as 
requiring new and material evidence based on the final March 
2005 Board decision.  See Herndon v. Principi, 311 F.3d 1121 
(Fed. Cir. 2002).

In sum, the issue of entitlement to an effective date earlier 
than June 19, 2000, for the assignment of an increased rating 
for post-operative residuals of degenerative disc disease of 
the lumbosacral spine was the subject of a prior, final 
decision by the Board in March 2005.  Under the doctrine of 
res judicata, there can be only one valid decision on any 
adjudicated issue or claim.  See DiCarlo v. Nicholson, 20 
Vet. App. 52 (2006); see also Bissonnette v. Principi, 18 
Vet. App. 105, 12 (2004) ("In essence, the res judicata 
precedent ensures that a litigant may have his or her day in 
Court, but not two or three.").  As discussed above, once 
there is a final Board decision addressing an earlier 
effective date claim, the issue can only be revisited in the 
context of a Board CUE motion.  DiCarlo, at 57.  The 
Veteran's other option is to file a Motion for 
Reconsideration with the Board.  See 38 U.S.C.A. § 7103 (West 
2002).  Therefore, the appeal must be denied.

The appellant's claim fails because of absence of legal merit 
or lack of entitlement under the law, and the claim is denied 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to a rating greater than 60 percent for post-
operative residuals of degenerative disc disease of the 
lumbosacral spine is denied.

Entitlement to an effective date earlier than June 19, 2000, 
for the assignment of an increased rating for post-operative 
residuals of degenerative disc disease of the lumbosacral 
spine is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


